83573: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31073: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83573


Short Caption:IN RE: PARENTAL RIGHTS AS TO B.L.M.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D618580Classification:Civil Appeal - Family Law - Parental Termination/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJose Ruben G. O.
					In Proper Person
				


RespondentSilvia Y. M.Julie Raye
							(The Grace Law Firm)
						





Docket Entries


DateTypeDescriptionPending?Document


10/06/2021Filing FeeFiling Fee due for Appeal. (SC)


10/06/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


10/06/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)


10/28/2021Order/DispositionalFiled Order Dismissing Appeal.  To date, appellant has not paid the filing fee or otherwise respondent to this court's notice.  "This appeal is dismissed."  (SC)21-31073




11/30/2021RemittiturIssued Remittitur. (SC).21-34084




11/30/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View